Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,745,126 (hereinafter Jain) in view of U.S. Patent Application Publication 2011/0267344 A1 (hereinafter Germann) in view of Japanese Application Publication 2017-012397 (hereinafter Toyoda) in view of “Whose Point-Of-View is it Anyway?” by Gregory Garvey (hereinafter Garvey).
Regarding claim 1, the limitation “An image processing apparatus, comprising: processing circuitry configured to: receive captured images from a plurality of imaging devices; generate a three-dimensional model that represents an imaged imaging object in a three-dimensional space, according to the captured images, parameters of the plurality of imaging devices, … a person being targeted as the imaging object … generate an observation image that is a virtual viewpoint image taken from [a] viewpoint” is taught by Jain (Jain, e.g. abstract, col 7, line 30- col 8, line 38, describes a system for synthesizing virtual viewpoint images based on recorded videos of a scene such as a football game or television show, where the synthesized virtual image is based on a selected viewpoint in the 3D space, and based on 3D information describing the people and/or objects in the scene as captured in the input videos and parameters of the cameras, e.g. col 8, line 41 – col 10, line 39, col 16, line 8 – col 18, line 34, col 22, line 64 – col 24, line 56, col 32, line 43 – col 34, line 22.)
The limitations “generate a three-dimensional model that represents an imaged imaging object in a three-dimensional space according to the captured images, parameters of the plurality of imaging devices, and triangulation, a person being targeted as the imaging object, and the three-dimensional model including detection points representing joints of the person and lines interconnecting the detection points” is not taught by Jain (While Jain does perform 3D scene modeling using a form of triangulation, e.g. section 5.2, where calibrated cameras are used to determine world coordinates by constraining points to the ground plane, thereby forming a triangle between the camera, player, and ground plane, Jain does not teach modeling the players by detecting joints of the players and connecting the joints with lines to form a 3D model, per se.)  However, this limitation is taught by Germann (Germann, e.g. paragraphs 140-180, describes a system for generating articulated 3D models of humans captured in multi viewpoint videos, in part for the purpose of rendering synthetic viewpoints from the video, e.g. paragraphs 181-191.  As shown in figure 4, the 2D poses of a player in each of the cameras are optimized using triangulation between the cameras and the corresponding detected joint positions, and the resulting 3D model includes joints linked with lines representing the pose of the player using a skeletal model, e.g. figure 2.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain’s multiple perspective interactive video system to use Germann’s articulated 3D player modeling to represent the humans detected in the multiple perspective videos in order to improve the rendering of the humans in the synthesized images, i.e. when Jain’s system generates the synthetic video by following a particular dynamic object in the scene.
	The limitations “detect an orientation of the imaging object at a reference position of the imaging object according to a face orientation and a posture of the three-dimensional model of the imaging object; set a viewpoint in the three-dimensional space at a predetermined distance from the reference position along a direction of the detected orientation” is partially taught by Jain (Jain, e.g. col 7, line 51 – col 8, line 8, col 9, line 62 – col 10, line 30, col 16, lines 54-61, further teaches that the user can specify a viewpoint that is linked to a particular dynamic object in the scene, including following the selected object as it moves over time based on the objects orientation and posture, i.e. the example of synthesizing a video from a perspective constantly positioned behind an offensive running back would necessarily be based on the detected orientation of the running back in order to be behind the running back, rather than in front of or lateral to the running back.  However, Jain does not teach that the camera would be maintained at a predetermined distance, per se, along the determined orientation, just that it is behind the running back, or suggest following a particular portion of a player/object, i.e. the head or face orientation as opposed to the general body orientation as in the example of the running back.)  However, this limitation is taught by Toyoda in view of Garvey (Toyoda, e.g. paragraphs 49-55, 84-86, 97-103, describes a multiple perspective interactive video system analogous to Jain’s system, which further tracks a player’s viewpoint and direction in the video, in order to use the viewpoint and direction to control the virtual camera during playback to synthesize video the corresponding field of view of the player. Further, Garvey, e.g. sections 2.1, 2.2, teaches that a user can be provided with viewpoint controls to select between a third person/rear view using a fixed distance behind the character that is being viewed by the virtual camera, a front view looking towards the character’s face, and a first-person viewpoint, i.e. “Behind your avatar’s eyes.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain’s multiple perspective interactive video system, using Germann’s articulated 3D player modeling, to use Toyoda’s player viewpoint and orientation tracking to allow the virtual camera to follow a given player’s field of view, and further to provide Garvey’s alternative viewpoint controls to allow the user to change from the first-person viewpoint to a rear view or front view for synthesizing video using a virtual camera at a fixed distance behind or in front of the given player’s head, directed towards the player’s head, thereby providing the user with additional options to control how the given player is viewed in the synthesized video.
	The limitation “set a viewpoint in the three-dimensional space … on a basis of attribute information of the information object, the attribute information including a name of the person” is taught by Jain (Jain, e.g. col 8, lines 28-31, col 20, lines 43-65, col 23, lines 31-35, col 25, line 66 – col 26, line 16, figure 4, teaches that each tracked player has an associated name attribute, and that the targeted player/person for the viewpoint to follow may be selected from a list of player names, e.g. in the example of figure 4, the player named “Washington” is selected from the player list as the targeted player, corresponding to the claimed setting the viewpoint based (in part) on a name attribute associated with the imaging object/person/player.)
	Regarding claim 2, the limitation “analyze the imaging object on a basis of the three-dimensional information to obtain analysis information of the imaging object” is taught by Jain and Toyoda (Jain, e.g. col 22, line 64 – col 24, line 56, col 32, line 43 – col 34, line 22, figure 16, teaches that two dimensional information is extracted, which is then used to extract three dimensional information, which is then used to identify and track the objects in the scene in three dimensions.  Similarly, Toyoda determines viewpoint and direction using video analysis, e.g. paragraphs 51, 97-101)
	The limitation “set the reference position on a basis of the analysis information” is taught by Jain in view of Toyoda (As noted in the claim 1 rejection above, Jain, e.g. col 7, line 51 – col 8, line 8, col 9, line 62 – col 10, line 30, col 16, lines 54-61, teaches that the user can specify a viewpoint that is linked to a particular dynamic object in the scene, including following the selected object as it moves over time.  That is, the selected object, having position information determined from the analysis of the 3D information extracted from the input video, is followed by the camera in response to user input, i.e. the selected object’s position, as determined by the analysis, is set as a reference position.  Further, as modified in view of Toyoda, the reference position may be determined based on motion analysis of the player’s face to determine a viewpoint.)
	Regarding claim 4, the limitation “wherein the processing circuitry is configured to set the reference position that corresponds to a physical center of the person” is taught by Jain in view of Toyoda (As discussed in the claim 2 rejection above, Jain teaches the selected object, having position information determined from the analysis of the 3D information extracted from the input video, is followed by the camera in response to user input, i.e. the selected object’s position, as determined by the analysis, is set as a reference position.  Further, Jain teaches that the selected object may be a person, e.g. col 7, line 51 – col 8, line 8, gives an example where the selected object is a player or more specifically a running back.  Further, as modified in view of Toyoda, the reference position may be determined based on motion analysis of the player’s face to determine a viewpoint, e.g., as shown in figure 12, the center point between the eyes of the user.  Additionally, because human eyes are located in the vertical center of a person’s head (figure 12 is not drawn to biological scale), this corresponds to the center of the user’s face.)
	Regarding claim 5, the limitation “the processing circuitry is configured to set the viewpoint further on a basis of position information of the imaging object” is taught by Jain (As discussed in the claim 2 rejection above, Jain teaches the selected object, having position information determined from the analysis of the 3D information extracted from the input video, is followed by the camera in response to user input, i.e. the selected object’s position, as determined by the analysis, is set as a reference position.)
	Regarding claim 6, the limitation “the processing circuitry is configured to set the viewpoint on the basis of attribute information of the imaging object” is taught by Jain (As discussed in the claim 2 rejection above, Jain teaches the selected object, having position information determined from the analysis of the 3D information extracted from the input video, is followed by the camera in response to user input, i.e. the selected object’s position, as determined by the analysis, is attribute information about the object used to set the virtual viewpoint.  Further, Jain teaches that the selected object may be a person, e.g. col 7, line 51 – col 8, line 8, gives an example where the selected object is a player or more specifically a running back.  Further, as modified in view of Toyoda, the reference position may be determined based on motion analysis of the player’s face to determine a viewpoint, e.g., as shown in figure 12, the center point between the eyes of the user, i.e. based on attribute information of the player.)
	The limitations “the attribute information including the name of the person, a team the person is affiliated with, and a uniform number associated with the person” are taught by Jain (As discussed in the claim 1 rejection above, Jain, e.g. col 8, lines 28-31, col 20, lines 43-65, col 23, lines 31-35, col 25, line 66 – col 26, line 16, figure 4, teaches that each tracked player has an associated name attribute, and that the targeted player/person for the viewpoint to follow may be selected from a list of player names, e.g. in the example of figure 4, the player named “Washington” is selected from the player list as the targeted player, corresponding to the claimed setting the viewpoint based (in part) on a name attribute associated with the imaging object/person/player.  Further, Jain, e.g. col 8, lines 24-28, teaches that instead of the player’s name, the player’s uniform number may be used, i.e. the attribute information also includes the uniform number and may be used to set the targeted player.  Finally, Jain, e.g. col 15, lines 4-11, teaches that the players have team attribute information, i.e. each player is associated with one of the two teams, where the information may be used to recognize game events, as well as that recognized game events may be used to select a target object/player for the viewpoint to follow, e.g. col 16, lines 54-61, such that Jain’s system sets the viewpoint based, in part, on attribute information indicating the team associated with each tracked player.)
Regarding claims 19 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 21, the limitation “wherein a person is targeted as the imaging object, and the processing circuitry is configured to set the reference position  according to … a center of a face of the person … and set the orientation according to a face or a posture of the person” is taught by Jain (As discussed in the claim 2 rejection above, Jain teaches the selected object, having position information determined from the analysis of the 3D information extracted from the input video, is followed by the camera in response to user input, i.e. the selected object’s position, as determined by the analysis, is set as a reference position.  Further, Jain teaches that the selected object may be a person, e.g. col 7, line 51 – col 8, line 8, gives an example where the selected object is a player and the camera position is maintained behind the player, where the reference point is the centroid of the object and the orientation is based on the player’s posture, e.g. col 33, lines 37-39, figure 16 object description.  Further, as modified in view of Toyoda, the reference position may be determined based on motion analysis of the player’s face to determine a viewpoint, e.g., as shown in figure 12, the center point between the eyes of the user.  Additionally, because human eyes are located in the vertical center of a person’s head (figure 12 is not drawn to biological scale), this corresponds to the center of the user’s head.)
Regarding claim 22, the limitation “wherein the observation image corresponds to a view taken from the viewpoint at a front side of the imaging object toward the reference position of the imaging object” is taught by Jain in view of Toyoda and Garvey (As discussed in the claim 1 rejection above, Jain’s system is modified to use Toyoda’s player viewpoint and orientation tracking to allow the virtual camera to follow a given player’s field of view, and further to provide Garvey’s alternative viewpoint controls to allow the user to change from the first-person viewpoint to a rear view or front view for synthesizing video using a virtual camera at a fixed distance behind or in front of the given player’s head, directed towards the player’s head, thereby providing the user with additional options to control how the given player is viewed in the synthesized video.  When the player selects the front view, the synthesized image would correspond to the claimed viewpoint at a front side toward the player’s face.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,745,126 (hereinafter Jain) in view of U.S. Patent Application Publication 2011/0267344 A1 (hereinafter Germann) in view of Japanese Application Publication 2017-012397 (hereinafter Toyoda) in view of “Whose Point-Of-View is it Anyway?” by Gregory Garvey (hereinafter Garvey) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2004/0219980 A1 (hereinafter Bassett).
	Regarding claim 7, the limitation “wherein the processing circuitry is configured to set the viewpoint further on a basis of area information designated in the three-dimensional space” is implicitly taught by Jain (Jain, e.g. col 10, lines 40-51, col 16, lines 54-61, teaches that the viewpoint may be set or changed depending on a particular event or in response to a particular event, giving the example of changing the object of focus from a basketball to the last player that touched the ball in response to the ball passing through the goal.  Changing the selected object in respond to a basketball goal being scored implicitly corresponds to setting the viewpoint on the basis of area information designated in the 3D space, i.e. in basketball, a goal is scored when the basketball passes through the circular area defined by the hoop from above to below the hoop, where the circular area defined by the hoop is predetermined information with respect to a basketball game scenario, analogous to the model of a football game having known markings and dynamic objects, e.g. col 8, line 64-67.  However, Jain does not explicitly teach that the occurrence of the goal event, and by extension changing the selected object, is determined on the basis of designated area information.)	However this limitation is suggested by Bassett (Bassett, e.g., abstract, paragraphs 51, 53, describes a system for dynamic virtual camera effects for a camera which is controlled to follow a moving object.  Further, Bassett teaches, e.g. paragraphs 86-88, that a different virtual camera can be activated in response to determining that the object moves into proximity with a predetermined point or area.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain’s multiple perspective interactive, using Germann’s articulated 3D player modeling, using Toyoda’s player viewpoint and orientation tracking to allow the virtual camera to follow a given player’s field of view, and providing Garvey’s alternative viewpoint controls, to include Bassett’s tracked object proximity based virtual camera control techniques in order to provide different virtual camera effects.  As noted above, it is implicit that Jain’s system would determine the exemplary basketball goal event on the basis of the circular area defined by the hoop, and further Bassett teaches, in an analogous system having a virtual camera following a tracked object, that a different virtual camera can be activated in response to determining the object moves into proximity with a predetermined point or area, i.e. one of ordinary skill in the art would recognize, in view of Bassett’s technique, that one possible solution for implementing Jain’s changed viewpoint in response to the basketball goal is changing the viewpoint in response to the basketball moving into proximity of the circular area defined by the basketball hoop.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,745,126 (hereinafter Jain) in view of U.S. Patent Application Publication 2011/0267344 A1 (hereinafter Germann) in view of Japanese Application Publication 2017-012397 (hereinafter Toyoda) in view of “Whose Point-Of-View is it Anyway?” by Gregory Garvey (hereinafter Garvey) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2006/0258449 A1 (hereinafter Yasui).
	Regarding claim 12, the limitation “wherein the processing circuitry is configured to set the viewpoint along a spherical surface that covers a periphery of the imaging object in response to an operation” is not explicitly taught by Jain in view of Garvey (Jain, e.g. col 18, lines 7-12, col 20, lines 22-27, col 36, lines 25-29, teaches that the user should have control over the perspective from which the selected object/player is viewed, as well as that the user can specify a player using a 3D cursor, e.g. col 22, lines 32-45, but does not explicitly teach setting the viewpoint on a spherical surface covering a periphery of the selected object/player, per se.  Further, Garvey suggests an orbit view mode can be activated in response to an input operation, e.g. section 2.2, but targeted at a different object than the player.)  However, this limitation is suggested by Yasui (Yasui, e.g. paragraphs 47, 59, describes a 3D video game system with 3D characters moving on a field in a 3D space, and further describes, e.g. paragraph 66, a virtual camera that is constrained along a surface of a sphere having a fixed diameter relative to the character being viewed.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain’s multiple perspective interactive video system, using Germann’s articulated 3D player modeling, using Toyoda’s player viewpoint and orientation tracking to allow the virtual camera to follow a given player’s field of view, and providing Garvey’s alternative viewpoint controls, to allow the user to activate an “orbit” viewpoint mode around the given player as taught by Yasui, in addition to the ability to activate the “orbit” viewpoint mode around other objects in the scene as taught by Garvey.  Additionally, it is noted that camera orbiting control techniques are well-known to those of ordinary skill in the art of computer graphics, including the benefits of intuitively mapped camera controls, i.e. moving the control device horizontally rotates around the object horizontally, and moving the control device vertically rotates around the object vertically.

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
Applicant asserts, e.g. page 11 of the response, that Jain “merely mentions following a “selected object’s position”, and does not further discuss Jain’s disclosure with respect to the amended limitation.  As noted in the above rejection of claim 1, Jain, e.g. col 8, lines 28-31, col 20, lines 43-65, col 23, lines 31-35, col 25, line 66 – col 26, line 16, figure 4, teaches that each tracked player has an associated name attribute, and that the targeted player/person for the viewpoint to follow may be selected from a list of player names, e.g. in the example of figure 4, the player named “Washington” is selected from the player list as the targeted player, corresponding to the claimed setting the viewpoint based (in part) on a name attribute associated with the imaging object/person/player.  As Applicant’s remarks do not actually address this portion of Jain, Applicant’s remarks do not provide any reasoning or rationale as to why Jain’s player name based selection of target object/person/players in the video content for viewpoint following fails to read on the amended claim limitation, and therefore cannot be considered persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Additionally, Applicant’s assertion that “the fact that none of the four (4) cited references show the recited features” is evidence that the features are not well known is contradicted by the fact that every claimed feature is actually taught in the four cited references, and further, as explained in the rejection, one of ordinary skill in the art would have been motivated to combine the references in a manner which reads on the claimed invention.  Applicant’s remarks allege that the claimed invention is being used as a roadmap for hindsight analysis, but does not identify any aspect of the rejection which is not supported by the disclosure of the references, or identify any other aspect of the rejection which might constitute improper hindsight analysis, as opposed to the necessary hindsight analysis required in all obviousness analysis.  Therefore these arguments cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT BADER/Primary Examiner, Art Unit 2619